In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00263-CV
     ___________________________

 IN RE DONALD WAYNE READ, Relator




             Original Proceeding
       Trial Court No. 141-293386-17


 Before Sudderth, C.J.; Kerr and Pittman, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus to order the

court reporter to supply him with the reporter’s record from the trial that resulted in

his felony driving-while-intoxicated conviction, which was affirmed by the Eastland

Court of Appeals in 2015. See Read v. State, No. 11-13-00344-CR, 2015 WL 6121536,

at *1 (Tex. App.—Eastland Oct. 15, 2015, pet. ref’d) (mem. op., not designated for

publication). Because we lack jurisdiction to issue a writ of mandamus against a court

reporter unless the writ is necessary to enforce our jurisdiction, see In re Deba, No. 04-

19-00414-CR, 2019 WL 2783914, at *1 (Tex. App.—San Antonio July 3, 2019, orig.

proceeding) (per curiam) (mem. op.); In re Calton, No. 02-15-00280-CV, 2015 WL
5175467, at *1 (Tex. App.—Fort Worth Sept. 4, 2015, orig. proceeding) (per curiam)

(mem. op.), and relator has made no such argument or showing, we dismiss relator’s

petition for writ of mandamus.



                                                       Per Curiam

Delivered: July 26, 2019




                                                                        2